** PUBLIC TRUSTS — CONSTRUCTION — LIABILITY — PUBLIC BODY ** THE EMPLOYMENT OF WORKERS ON THE CONSTRUCTION OF AN INDUSTRIAL TRUST OF BUILDINGS TO BE USED FOR PRIVATE COMMERCIAL PURPOSES WHERE A MUNICIPALITY IS THE BENEFICIARY OF THE TRUST AND WHERE THE CONSTRUCTION IS FINANCED IN PART OR WHOLE BY THE OKLAHOMA INDUSTRIAL FINANCE AUTHORITY WOULD CONSTITUTE EMPLOYMENT ON BEHALF OF A PUBLIC BODY ENGAGED IN PUBLIC WORKS WITHIN THE SCOPE OF 40 O.S. 196.1 [40-196.1] — 40 O.S. 196.15 [40-196.15] — PROVIDED THE CONSTRUCTION IS NOT FOR A UTILITY COMPANY OR DRAINAGE OR CONSERVATION DISTRICT.  (PREVAILING WAGE, PUBLIC EMPLOYEE, PUBLIC WORKS, EMPLOYEE, "PUBLIC BODY") CITE: 40 O.S. 165.2 [40-165.2](6), 40 O.S. 165.3 [40-165.3], 40 O.S. 165.1 [40-165.1], 60 O.S. 176 [60-176], ARTICLE X, SECTION 35, 40 O.S. 196.2 [40-196.2](7) (PENN LERBLANCE)